Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 11/9/22 is acknowledged. Therefore, Examiner will exam elected embodiment shown in specie B (fig 8).
Examiner further determined the claims 4-5, 7-8, 10-11 are not in the elected specie (Fig 8)
Therefore, these claims need to be withdrawn as well.
Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “a first protection film disposed on a first surface of the rollable display, wherein the first protection film extends beyond the first display edge and the second display edge of the rollable display; a second protection film disposed on a second surface of the rollable display facing the first surface of the rollable display, wherein the second protection film extends beyond the first display edge and the second display edge of the rollable display; a first adhesive layer disposed between the rollable display and the first protection film; a second adhesive layer disposed between the rollable display and the second protection film” are not supported by the drawing/SPEC. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. In addition, the claim limitations for the protection films and the adhesive layer are conflicted to each other. Only one way of the “disposed” in the claim limitations can be implemented.  
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, the limitations “a rollable display device; and a roller fixed to a first edge of the rollable display device, wherein the first edge, wherein the rollable display device includes: a rollable display having a first display edge and a second display edge opposite to the first display edge;” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, claim 1 is obviously incomplete and comprising a missing part in at least one paragraph. Therefore, Examiner can’t determine the scope of this claim. 

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations (a rollable display device; and a roller fixed to a first edge of the rollable display device, wherein the first edge, wherein the rollable display device includes: a rollable display having a first display edge and a second display edge opposite to the first display edge), rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over YAMAZAKI (US 20150155505 A1) in view of KAUHANIEMI (US 20160226015 A1), and HAGA (US 20160154462 A1).
Regarding claim 1, YAMAZAKI disclosed A rollable device (abstract; fig 1-39) comprising: a rollable display device (at least fig 24); and a roller fixed to a first edge of the rollable display device (at least fig 24), wherein the first edge, wherein the rollable display device includes: a rollable display having a first display edge and a second display edge opposite to the first display edge (at least fig 24, a first display edge and a second display edge opposite to the first display edge); a first protection film disposed on a first surface of the rollable display (at least fig 1-5, Examiner consider any film on top/bottom of the display layer is the first/second protection films), wherein the first protection film extends beyond the first display edge and the second display edge of the rollable display (at least fig 2-5); a second protection film disposed on a second surface of the rollable display facing the first surface of the rollable display, wherein the second protection film extends beyond the first display edge and the second display edge of the rollable display  (at least fig 1-5, Examiner consider any film on top/bottom of the display layer is the first/second protection films); a first adhesion part disposed adjacent to the first display edge and between the first protection film and the second protection film (paragraph [89]-[91]); and a second adhesion part disposed adjacent to the second display edge and between the first protection film and the second protection Film (paragraph [89]-[91]).
YAMAZAKI lacks teaching: a first adhesive layer disposed between the rollable display and the first protection film; a second adhesive layer disposed between the rollable display and the second protection film; wherein the first adhesion part and the second adhesion part have a larger modulus of elasticity than that of the first adhesive layer and the second adhesive layer.
Examiner’s note: YAMAZAKI is silent about how the top/bottom layer attached to the display structure. 
KAUHANIEMI lacks teaching: adhesive layer disposed between and/or adjacent to each layer (at least fig 3, fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (adhesive layer disposed between and/or adjacent to each layer) and modify to previous discussed structure (modified to YAMAZAKI’s structure between the rollable display and the first/second protection films) so as to have: a first adhesive layer (modified from KAUHANIEMI) disposed between the rollable display and the first protection film (discussed in YAMAZAKI’s design); a second adhesive layer (modified from KAUHANIEMI) disposed between the rollable display and the second protection film (discussed in YAMAZAKI’s design).
The motivation to modify the previous discussed structure with the current feature is to further protect the modified device and/or secure/adhesive the structure with layers.
YAMAZAKI in view of KAUHANIEMI lacks teaching: the first adhesion part and the second adhesion part have a larger modulus of elasticity than that of the first adhesive layer and the second adhesive layer.
HAGA teaches a display device comprising the adjustment of the modulus of elasticity on one portion to have a larger modulus of elasticity than the other portion (paragraph [144]-[148]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the adjustment of the modulus of elasticity on one portion to have a larger modulus of elasticity than the other portion (paragraph [144]-[148])) and modify to previous discussed structure (modified to the previous YAMAZAKI in view of KAUHANIEMI’s structure) so as to have (YAMAZAKI in view of KAUHANIEMI and HAGA): the first adhesion part and the second adhesion part (discussed in YAMAZAKI) have a larger modulus of elasticity than (HAGA’s adjustment of the modulus of elasticity) that of the first adhesive layer and the second adhesive layer (discussed in YAMAZAKI). The motivation to modify the previous discussed structure with the current feature is to further protect the device.
Regarding claim 2, modified YAMAZAKI further disclosed the second display edge is unrolled away from the roller (at least  Fig 24; see also fig 1-12).
Regarding claim 3, modified YAMAZAKI further disclosed the first adhesion part extends parallel to the first display edge (at least HAGA’s fig 3, fig 5). 
With regard claims 6, 9, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the first and second adhesion parts include an elastomer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the first and second adhesion parts include an elastomer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
The motivation to modify the previous discussed structure with the current feature (the first and second adhesion parts include an elastomer) is to provide flexibility of the device and/or protect the device; and/or reduce the cost by using a known material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841